DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims    
Claims 1, 5, and 21-25 are pending (claim set as filed on 09/21/2020).

Priority
This application filed on 12/22/2011 claims benefit to provisional application no. 61/428,867 filed on 12/31/2010 and provisional application no. 61/474,691 filed on 04/12/2011.

Terminal Disclaimer
The terminal disclaimer filed on 01/21/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application no. 14/198,739 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) filed on 04/07/2021 has been considered.

Maintained Rejections
Claim Rejections - 35 USC §103(a), Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, and 21-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Prieto (US 2002/0019991 A1) in view of Griffin (US Patent No. 6,162,472) – previously cited references.
Prieto’s general disclosure relates to compositions containing at least one fucose residue in an α-2 linkage and uses thereof. In particular, such compositions can be used in the treatment and prevention of gastrointestinal infections (e.g. diarrhea or enterocolitis) (see abstract & ¶ [0002], [0013]).
Regarding claims 1, 5, and 23, Prieto teaches a pharmaceutical composition comprising at least one fucose residue in an α-2 linkage and a pharmaceutically acceptable carrier. The at least one fucose residue in an α-2 linkage may be present in a compound selected from the group consisting of, for example, 2’-fucosyllactose and the nutritional composition comprising at least one fucose residue in an α-2 linkage, at least one protein not found in human breast milk, and at least one member selected from the group consisting of an edible fat, a carbohydrate, a protein, a vitamin and a mineral (see ¶ [0010]-[0011], [0035]-[0036]). Moreover, the present invention also encompasses a method of preventing or treating diarrhea or necrotic enterocolitis in a patient. 
This method comprises administering a composition comprising at least one fucose residue in an α-2 linkage to a patient in need of such prevention or treatment (see ¶ [0013], [0038]). Claim interpretation: since Prieto teaches the species of, for example, diarrhea or necrotic enterocolitis, it would meet the claim’s preamble, see instant specification at ¶ [0173]-[0174]. Prieto further teaches 0.5, 1, or 2 mg/mL of 2’-fucosyllactose and also teaches that a significant inhibition of bacterial cell attachment was observed with a concentration as low as 0.5 mg/ml of 2’fucosyllactose for both V. cholerae and EHEC (see ¶ [0059]). 
claims 21 and 24, Prieto teaches the amounts of such ingredients will vary depending on whether the composition is intended for use with normal, healthy infants, children or adults, or subjects having specialized need such those which accompany certain pathological conditions (e.g., metabolic disorders) (see ¶ [0035]).
However, Prieto does not teach wherein the individual is presenting signs of feeding intolerance (claims 1, 5, 22-23, and 25’s last limitations). 
Griffin’s general disclosure relates to infant formula for premature infants and methods for ameliorating or preventing feed intolerance (see col. 1, lines 45-67). Feeding intolerance was defined by the presence of abdominal distention (increase in girth), gastric retention of feedings, diarrhea, guaiac positive stools, abnormal abdominal radiograph (intestinal distention, ileus), or bilious emesis (see col. 6, lines 13-17).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to envisage the teachings of Prieto applied to an individual that is presenting signs of feeding intolerance. The disclosure of Griffin is relied upon to illustrate that infant formulas may be used to treat feeding intolerance in preterm infants and since Prieto teaches infant formulas with the ability to improve gut motility and contractility, it would be beneficial in treating the gastro-abdominal symptoms (e.g. diarrhea) of feeding intolerance. An ordinary artisan would have had a reasonable expectation of success because both Prieto and Griffin are directed to infant formulas.  

Examiner’s Response to Arguments
Applicant’s arguments filed on 06/07/2021 have been fully considered but they are not persuasive and deemed insufficient to overcome the obviousness over Prieto in view of Griffin. 
Claim interpretation: since Prieto teaches the species of, for example, diarrhea or necrotic enterocolitis, it would meet the claim’s preamble, see instant specification at ¶ [0173]-[0174]”. In other words, Applicant’s instant specification provided examples such as diarrhea or necrotizing enterocolitis which represents specific conditions of when an individual is considered to be “in need thereof”. 
In response to Applicant’s argument on page 3 that “the compositions of Prieto are clearly administered to interact with bacteria - to prevent adhesion and resulting infection. However, they are not taught as interacting with any innate system or process of the individual, much less to improve food tolerance or allergies to foods”, this argument is not persuasive because the MPEP at 2112.01 states that: “Products of identical chemical composition cannot have mutually exclusive properties … A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”. Prieto teaches the administration of the claimed human milk oligosaccharide (HMO) of 2’-fucosyllactose (2’-FL) and therefore, said 2’-FL will naturally have the same effect of stimulating enteric nerve cells or improving gut motility/contraction in the gastrointestinal tract of an individual. “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer” (MPEP 2112(I)). Moreover, the MPEP at 2112.01(I) additionally provides an example wherein “A U.S. silent as to nematode inhibition but the Board concluded that nematode inhibition was an inherent property of the bacteria. The Board noted that applicant had stated in the specification that Wisconsin 526 possesses an 18% nematode inhibition rating.)”. The base claim’s preamble attempts to creatively draft or define a genus patient population by a pathophysiological mechanism “of stimulating enteric nerve cells” or “improving gut motility or contraction” but this effect is inherently present attributed to Prieto’s administration of 2’-FL. In other words, merely because Prieto is silent with regards to the explanation “of stimulating enteric nerve cells” or “improving gut motility or contraction” does not render the claimed invention patentable. The Examiner’s previous position is maintained because since Prieto teaches the species of, for example, diarrhea or necrotic enterocolitis, it would meet the claim’s preamble and “an individual in need of” enteric nerve stimulation or improving gut motility and gut contractility. 
In response to Applicant’s argument on page 4 that “Griffin appears to have offered a clear solution to the feeding intolerance problem. Based on this, there does not appear to be a reason to combine Prieto with Griffin as there is no need for the fucose-containing residues of Prieto. To fail to address such a discrepancy indicates a selective ‘cherry- picking’ of information from the reference”, this argument is not persuasive because “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art” (MPEP 2141 (III)). There is a reasonable nexus or connection between the disclosures of Prieto and diarrhea, guaiac positive stools, abnormal abdominal radiograph (intestinal distention, ileus), or bilious emesis. The diagnosis of necrotizing enterocolitis (NEC) …” (see col. 6, lines 13-17). Therefore, the references establishes the relationship between the cause and the resulting symptoms therewith. In a basic sense, one of ordinary skill in the art would have reasonably concluded and envisaged that a patient being diagnosis with necrotizing enterocolitis would have the accompany symptoms of feeding intolerance which includes diarrhea et al. This does not in any way change the principle operation of the primary reference of Prieto. 
 In response to Applicant’s argument on page 4 that “There is no indication from the art that individuals having diarrhea generally or commonly have feeding intolerance, which is the position on which the Office’s proposal rests. Indeed, the primary reference appears to undercut the idea that diarrhea is always linked to feeding intolerance as Prieto actually discusses preventing diarrhea that is not related to feeding intolerance (i.e., the diarrhea is due to the bacterial infection rather than the individual’s intolerance of food)”, this argument is not persuasive for the reasons discussed in the preceding paragraph above. The Examiner maintains that there is sufficient suggestive evidence in Griffin that provides an explanation that when an infant is diagnosed with necrotizing enterocolitis, the accompanying symptoms includes feeding intolerance which includes diarrhea (see Griffin at col. 1, lines 15-39, and col. 6, lines 13-17). 


Conclusion
	No claims were allowed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The Examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653